710 S.E.2d 18 (2011)
STATE
v.
Jeffrey Lamont PHIFER.
No. 187P11-1.
Supreme Court of North Carolina.
June 15, 2011.
Elizabeth L. McKay, Special Deputy Attorney General, for State of North Carolina.
Jeffrey Lamont Phifer, Smithfield, for Phifer, Jeffrey Lamont.
Peter S. Gilchrist, III, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 18th of May 2011 by Defendant to Appoint Counsel:
"Motion Dismissed as moot by order of the Court in conference, this the 15th of June 2011."